IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF IOWA

EASTERN DIVISION
JOVAN WEBB, )
Plaintiff,
vs. Case No.: 6:17-CV-02001-LRR
CITY OF WATERLOO, et al.,
Defendants.

INITIAL RULE 26 DISCLOSURE STATEMENT OF
DEFENDANTS CITY OF WATERLOO AND NISSEN

COME NOW Defendants City of Waterloo and Nissen, by and through their undersigned
counsel of record, pursuant to Fed. R. Civ. P. 26(a)(2), and make the following Initial
Disclosures of information.

A. The name and business address of each individual likely to have discoverable
information - along with the subjects of that information - that the disclosing party may use
to support its claims or defenses, unless the use would be solely for impeachment.

1. Steve Bose. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
was present at the scene of the events at issue in this lawsuit and may have
information concerning those events. It is also believed this individual may have
information concerning his training, background and experience.

a Al Carrier. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have information concerning the investigation conducted by the Waterloo
Police Department concerning the events at issue in this lawsuit. It is also
believed this individual may have information concerning his training,
background and experience.

3. Brent Cirksena. It is believed this individual is employed by the Waterloo

Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this
individual may have information concerning the investigation conducted by the

{Initial Disclosure Statement - 2017 case (00334505)}

 

 
10.

 

Waterloo Police Department concerning the events at issue in this lawsuit. It is
also believed this individual may have information concerning his training,
background and experience.

Andrew Clark. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
arrived at the scene of the incident after the shooting occurred and may have
information concerning his observations and conduct.

Kerry Devine. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
arrived after the shooting occurred and participated in the investigation into the
underlying facts of the event.

Scott Elly. It is believed this individual is associated with the Iowa Division of
Criminal Investigation. It is believed this individual may have information
concerning the claims and allegations made by Plaintiff in this lawsuit,
information concerning the investigation of the shooting at issue in this lawsuit
performed by DCI; information concerning the DCI Report concerning its
investigation into the shooting; and information concerning his training,
background and experience.

Greg Fangman. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, lowa. It is believed this individual
may have been present at the scene of the shooting at the time of the events at
issue in this lawsuit and may have information concerning his observations and
interaction with others present. It is also believed this individual may have
information concerning his training, background and experience.

Thomas Frein. This individual is a named Defendant in this matter and may be
contacted only through his counsel of record, Tim Boller. It is believed this
individual may have information concerning the claims and allegations made by
Plaintiff in this lawsuit; information concerning his conduct, activity and
observations at the scene of the events at issue in this lawsuit; information
concerning the investigation of the incident at issue in this lawsuit; and
information concerning his training, background and experience.

Randy Girsh. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have been present at or near the scene of events at issue in this lawsuit and
may have information concerning his observations of and interaction with others.
It is also believed this individual may have information concerning his training,
background and experience.

Deshay Grover. It is believed this individual may be located at 657 Dawson,
Waterloo, Iowa. It is believed this individual may have been present at or near

{Initial Disclosure Statement - 2017 case (00334505);
11.

12,

13.

14,

15;

16.

the scene of the events at issue in this lawsuit and may have information
concerning her observations of and interaction with others. It is also believed this
individual may have information concerning the statement she provided to DCI
concerning the allegations made by Plaintiff in this lawsuit.

John Heuer. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have been present at or near the scene of the events at issue in this lawsuit
and may have information concerning his observations of and interaction with
others who were also present. It is also believed this individual may have
information concerning his training, background and experience.

Mark Jasper. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have information concerning his observations of Plaintiff at Allen Hospital
after the shooting, as well as his observations of others at that location. It is also
believed that this individual may have information concerning his training,
background and experience.

Kyle Jurgensen. It is believed this individual is employed by the Waterloo
Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this
individual may have been present at the scene of the shooting at issue in this
lawsuit and may have information concerning his observations of and interaction
with others. It is also believed this individual may have information concerning
his training, background and experience.

John Koontz. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have information concerning his observations of Plaintiff at Allen Hospital
after the shooting, as well as his observations of others at that location. It is also
believed that this individual may have information concerning his training,
background and experience.

Joe Leibold. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have information concerning the investigation conducted by the Waterloo
Police Department concerning the events at issue in this lawsuit. It is also
believed this individual may have information concerning his training,
background and experience.

Aaron McClelland. It is believed this individual is employed by the Waterloo
Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this
individual may have information concerning the investigation conducted by the
Waterloo Police Department concerning the events at issue in this lawsuit. It is
also believed this individual may have information concerning his training,
background and experience.

{Initial Disclosure Statement - 2017 case (00334505)}
Ls

18.

19.

20.

21.

22.

23:

Matthew McGeough. It is believed this individual is employed by the Waterloo
Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this
individual may have been present at the scene of the shooting at issue in this
lawsuit and may have information concerning his observations of and interaction
with others. It is also believed this individual may have information concerning
his training, background and experience.

Mark Nissen. This individual is a named Defendant in this matter and may be
contacted only through his counsel of record, Bruce Gettman. It is believed this
individual may have information concerning the claims and allegations made by
Plaintiff in this lawsuit; information concerning his conduct, activity and
observations at the scene of the events at issue in this lawsuit; information
concerning the investigation of the incident at issue in this lawsuit; and
information concerning his training, background and experience.

Steve Petersen. It is believed this individual is employed by the Blackhawk
County Sheriff's Office, 225 E. 6" Street, Waterloo, Iowa. It is believed this
individual arrived after the shooting occurred and participated in the investigation
of the shooting. It is also believed this individual may have information
concerning his training, background and experience.

John Wayne Phillips. It is believed this individual may be located at 504 Riehl
Street, Waterloo, Iowa. It is believed this individual may be the owner of the
New World Bar and may have information concerning his observations of and
interaction with Plaintiff, as well as information concerning the investigation into
the shooting at issue in this lawsuit.

Scott Reger. It is believed this individual is associated with the lowa Division of
Criminal Investigation. It is believed this individual may have information
concerning the claims and allegations made by Plaintiff in this lawsuit,
information concerning the investigation of the shooting at issue in this lawsuit
performed by DCI; information concerning the DCI Report concerning its
investigation into the shooting; and information concerning his training,
background and experience.

Michael Roehrkasse. It is believed this individual is associated with the Iowa
Division of Criminal Investigation. It is believed this individual may have
information concerning the claims and allegations made by Plaintiff in this
lawsuit, information concerning the investigation of the shooting at issue in this
lawsuit performed by DCI; information concerning the DCI Report concerning its
investigation into the shooting; and information concerning his training,
background and experience.

Kenneth Schaaf. It is believed this individual is employed by the Waterloo
Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this

{Initial Disclosure Statement - 2017 case (00334505)}

 
24.

25.

26.

8

29.

30.

B.

individual may have participated in the investigation of the events at issue and
may have information concerning his efforts in that regard, as well as his
interaction with others during that process. It is also believed this individual may
have information concerning his training, background and experience.

Matthew Schalk. It is believed this individual is associated with the Iowa
Division of Criminal Investigation. It is believed this individual may have
information concerning the claims and allegations made by Plaintiff in this
lawsuit, information concerning the investigation of the shooting at issue in this
lawsuit performed by DCI; information concerning the DCI Report concerning its
investigation into the shooting; and information concerning his training,
background and experience.

Kristin Schuster. It is believed this individual is employed by the Waterloo
Police Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this
individual may have been present at the scene of the events after the shooting
occurred and participated in the gathering of evidence, and may have information
concerning her work as well as her observations of and interaction with others
during that process. It is also believed this individual may have information
concerning her training, background and experience.

Mike Vauthier. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
may have information concerning the investigation conducted by the Waterloo
Police Department concerning the events at issue in this lawsuit. It is also
believed this individual may have information concerning his training,
background and experience.

Brad Walter. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, lowa. It is believed this individual
was present at the scene after the shooting occurred and participated in the
investigation. It is also believed this individual may have information concerning
his training, background and experience.

Dustin Yates. It is believed this individual is employed by the Waterloo Police
Department, 715 Mulberry Street, Waterloo, Iowa. It is believed this individual
arrived after the shooting occurred and participated in the investigation into the
underlying facts of the event.

All individuals identified during discovery.

All individuals identified by any other party.

A copy - or a description by category and location - of all documents,

electronically stored information, and tangible things that the disclosing party has in its

{Initial Disclosure Statement - 2017 case (00334505)}

 

 

 
possession, custody, or control and may use to support its claims or defenses, unless the use
would be solely for impeachment.

| 1. The Report (including interviews) prepared and gathered by the Iowa Division of

| Criminal Investigation concerning the shooting at issue in this lawsuit. It is

believed this Report may already be in the possession of Plaintiff's counsel.

However, a copy of this Report is available for review and inspection at
Defendants’ undersigned counsel’s office during regular business hours upon
reasonable prior notice.

2. A copy of the City of Waterloo Police Department General Orders in place at the
time of the incident at issue in this lawsuit were previously produced to all
counsel during the earlier-filed litigation and labeled with Bates Stamp No. CITY
000001.

Criminal Investigation concerning the incident which is at issue in this lawsuit. A
compact disk containing the written documents generated during those
investigations was previously provided to all counsel of record and those
documents, which were produced pursuant to an existing Protective Order, were
labeled with Bates Stamp Nos. CONFIDENTIAL N000001 — CONFIDENTIAL
N000562. Further, during the earlier litigation, all counsel were provided with 23
separate disks labeled as CONFIDENTIAL N000563 — CONFIDENTIAL
| N000584 and contained audio and/or video recordings which were secured during
| the investigations. These 23 disks were also produced pursuant to the then
| existing Protective Order.

 

3. The reports generated by both the City of Waterloo and the Iowa Division of

4. All documents and tangible things identified during discovery.

~s All documents and tangible things identified by any other party.

C. A computation of each category of damages claimed by the disclosing party -
who must also make available for inspection and copying as under Rule 34 the documents
or other evidentiary material, unless privileged or protected from disclosure, on which

each computation is based, including materials bearing on the nature and extent of injuries
suffered.

i; Not applicable to these Defendants.

{Initial Disclosure Statement - 2017 case (00334505) }

 

 
D. For inspection and copying as under Rule 34, any insurance agreement
under which an insurance business may be liable to satisfy all or part of a possible

judgment in the action or to indemnify or reimburse for payments made to satisfy the

judgment.
1. A copy of the applicable insurance policies were previously produced in the
earlier-filed litigation on a compact disk labeled with Bates Stamp No. CITY
000002.

Respectfully submitted,

Nunes

Bruce Gettman ICIS #AT0002724
Brad Strouse

Redfern, Mason, Larsen & Moore, PLC

415 Clay Street

P.O. Box 627

Cedar Falls, LA 50613

(319) 277-6830; Fax (319) 277-3531
BGettman@cflaw.com

Strouse@cflaw.com

Attorneys for Defendants City of Waterloo & Nissen

CERTIFICATE OF SERVICE

I hereby certify that on April 7, 2017, I caused to be served on the following a true and
correct copy of the above and foregoing, by depositing same in the United States Mail, postage
prepaid, addressed to:

Robert Montgomery

Parrish Kruidenier

2910 Grand Avenue

Des Moines, IA 50312

(515) 284-5737; Fax (515) 284-1704
RobertMonty@gmail.com

{Initial Disclosure Statement - 2017 case (00334505)}

 

 
Arthur Loevy

Jon Loevy

Mark Loevy-Reyes

Loevy & Loevy

311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607

(312) 243-5900; Fax (312) 243-5902
LoevyLaw@Loevy.com
Jon@Loevy.com

Mark@Loevy.com

Attorneys for Plaintiff

Timothy C. Boller

Weilein & Boller, P.C.

515 Main Street, Suite E

P.O. Box 724

Cedar Falls, IA 50613

(319) 242-8200; Fax (319) 242-8201
TBoller@WBPCLaw.com
Attorneys for Frein

 

{Initial Disclosure Statement - 2017 case (00334505)}

()

BRUCE GETTMAN~

 

 
